 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   EDWARD B. SPENCER,                                      1:17-cv-00479-AWI-GSA-PC
12                   Plaintiff,                              ORDER GRANTING MOTION TO STAY
                                                             (ECF No. 25.)
13          vs.
                                                             ORDER STAYING DISCOVERY
14   STU SHERMAN,                                            PENDING OUTCOME OF SETTLEMENT
                                                             CONFERENCE
15                   Defendant.
16
     I.       BACKGROUND
17
              Edward B. Spencer (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18
     pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with
19
     Plaintiff’s original Complaint, filed on April 4, 2017, against defendant Stuart Sherman
20
     (“Defendant”) on Plaintiff’s claim for adverse conditions of confinement under the Eighth
21
     Amendment. (ECF No. 1.)1
22
              On September 27, 2018, Defendant filed a motion to stay discovery. (ECF No. 25.) On
23
     October 15, 2018, Plaintiff filed a notice of non-opposition to the motion. (ECF No. 26.)
24
     II.      MOTION TO STAY
25
              The court has inherent authority to manage the cases before it. Landis v. N. Am. Co.,
26
     299 U.S. 248, 254-55 (1936) (“[T]he power to stay proceedings is incidental to the power
27

28                     1
                           All other claims and defendants were dismissed from this action on June 11, 2018, based on
     Plaintiff’s failure to state a claim. (ECF No. 14.)
 1   inherent in every court to control the disposition of the causes on its docket with economy of
 2   time and effort for itself, for counsel, and for litigants. How this can best be done calls for the
 3   exercise of judgment which must weigh competing interests and maintain an even balance.”)
 4   Stays of proceeding in federal court . . . are committed to the discretion of the trial court. See,
 5   e.g., Jarvis v. Regan, 833 F.2d 149, 155 (9th Cir. 1987).
 6             Defendant requests a stay of discovery in this action pending the outcome of the
 7   settlement conference scheduled for January 29, 2019, as the settlement conference may resolve
 8   this case in its entirety. Defendant argues that it would be unduly burdensome, time consuming,
 9   and expensive for Defendant to respond to discovery requests that will ultimately be deemed
10   moot if this case settles.
11             The court does not lightly stay litigation, due to the possibility of prejudice. However,
12   Defendant’s arguments have merit, and Plaintiff has indicated that he does not oppose a stay of
13   discovery. Therefore, the court finds good cause to grant Defendant’s motion to stay.
14   III.      CONCLUSION
15             Accordingly, good cause having been shown and GOOD CAUSE APPEARING
16   THEREFOR, IT IS HEREBY ORDERED that:
17             1.     Defendant’s motion to stay, filed on September 27, 2018, is GRANTED;
18             2.     Discovery in this action is STAYED, pending the outcome of the settlement
19                    conference scheduled for January 29, 2019; and
20             3.     In the event the settlement conference is unsuccessful, the court shall issue a new
21                    discovery and scheduling order.
22
     IT IS SO ORDERED.
23

24          Dated:   October 17, 2018                             /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
25

26

27

28
